PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,065,323
Issue Date: 20 Jul 2021
Application No. 13/126,146
Filing or 371(c) Date: 29 Sep 2011
Attorney Docket No.  7167-0101PUS1
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the REQUEST FOR RECONSIDERATION OF PTA (“Request”), filed September 20, 2021.  The Request will be treated under 37 CFR 1.705(b). Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from zero (0) days to ninety-two (92) days, applying current 37 CFR 1.704(c)(10). The Office’s redetermination of the PTA indicates the correct PTA is ninety-two (92) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on July 20, 2021. Applicant timely submitted the present Request and the required $210 fee for filing an application for patent term adjustment on September 20, 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 334 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 145 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
872 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

Running the calculation yields -393 days (334 days of A Delay + 145 days of B Delay + 0 days of C Delay - 0 days of Overlap - 872 days of Applicant Delay). However, it is not possible to have a negative PTA. Therefore, the PTA is 0 days.
The Request argues no reduction, not a 435 day period of reduction, is warranted pursuant 37 CFR 1.704(c)(11) for the filing of a Request for Continued Examination (“RCE”) on May 12, 2020, because the RCE was mailed in response to a final Office action, mailed July 31, 2015. In addition, the Request asserts no reduction, not a 50 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a replacement drawings on June 1, 2021, after a notice of allowance was mailed on March 8, 2021 because the replacement drawings were filed in response to a Notice to File Corrected Application Papers, mailed April 1, 2021. The Request asserts the period of Applicant Delay is 387 (44 + 31 + 25 + 89 + 88 + 82 + 28) days. The Request asserts the correct PTA is 92 days (334 days of A Delay + 145 days of B Delay + 0 days of C Delay – 0 days of Overlap – 387 days of Applicant Delay).

As will be discussed, the Office concurs that no reduction, not a 435 day period of reduction, is warranted pursuant 37 CFR 1.704(c)(11) for the filing of a Request for Continued Examination (“RCE”) on May 12, 2020, because the RCE was mailed in response to a final Office action, mailed July 31, 2015. In addition, the Office concurs that no reduction, not a 50 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a replacement drawings on June 1, 2021, after a notice of allowance was mailed on March 8, 2021 because the replacement drawings were filed in response to a Notice to File Corrected Application Papers, mailed April 1, 2021. The Office finds that the period of Applicant Delay is 387 (44 + 31 + 25 + 89 + 88 + 82 + 28) days. Finally, the Office finds that the correct PTA is 92 days (334 days of A Delay + 145 days of B Delay + 0 days of C Delay – 0 days of Overlap – 387 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 334 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 334 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 145 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 145 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the number of days of Applicant Delay is 872 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 387 days. 

The Request argues no reduction, not a 435 day period of reduction, is warranted pursuant 37 CFR 1.704(c)(11) for the filing of a Request for Continued Examination (“RCE”) on May 12, 2020, because the RCE was mailed in response to a final Office action, mailed July 31, 2015. 

The Office concurs. Applicant filed a Notice of Appeal and a Pre-Appeal Brief Request for Review on December 4, 2018. On May 21, 2019, the Office mailed a Notice of Panel Decision from Pre-Appeal Brief Review, which reopened prosecution. Applicant was informed the rejection was withdrawn and a new Office action would be issued. Prosecution continued. On August 22, 2019, the Office mailed  non-final Office action, and Applicant timely filed a reply on November 22, 2019. The Office mailed a final Office action on March 3, 2020. On May 12, 2020, applicant filed the RCE in question. The May 12, 2020 RCE was timely filed relative to the preceding office action, the March 3, 2020 final Office action. Therefore, no reduction is warranted. The 435 day period of reduction erroneously assessed under 37 CFR 1.704(c)(11) in connection with the May 12, 2020 RCE has been removed.

In addition, the Request asserts no reduction, not a 50 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a replacement drawings on June 1, 2021, after a notice of allowance was mailed on March 8, 2021 because the replacement drawings were filed in response to a Notice to File Corrected Application Papers, mailed April 1, 2021.

The Office concurs.

37 CFR § 1.704(c)(10) is the pivotal rule in this request for redetermination.

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to applicant's action, rather than the consequences to the Office due to the applicant's actions. The rule change applies in all applications in which a notice of allowance was mailed on or after July 16, 2020. 

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A Notice of Allowance was mailed on March 8, 2021, which is after the July 16, 2020 effective date for current 37 CFR 1.704(c)(10). On October 19, 2020, the Office mailed a Notice to File Corrected Application Papers (“Notice”), which required applicant to correct informalities in Figures 2, 3, 7, 8, 9, 10, 11, and 15. Applicant filed replacement sheets of drawings correcting the informalities in Figures 2, 3, 7, 8, 9, 10, 11, and 15 on June 1, 2021. Under current 37 CFR 1.704(c)(10), the June 1, 2021 drawings were expressly requested by the Office. Therefore, no reduction is warranted. The 50 day period of reduction has been removed.

The period of Applicant Delay is 387 (44 + 31 + 25 + 89 + 88 + 82 + 28) days.


Conclusion

The Request asserts the correct period of Applicant Delay is 387 (44 + 31 + 25 + 89 + 88 + 82 + 28) days and the correct PTA is 92 days (334 days of A Delay + 145 days of B Delay + 0 days of C Delay – 0 days of Overlap – 387 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 387 days.   Therefore, the correct PTA is 92 days (334 days of A Delay + 145 days of B Delay + 0 days of C Delay – 0 days of Overlap – 387 days of Applicant Delay).

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by ninety-two (92) days. No additional fees are required.


Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction